DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Yobbi on 9/8/2022.
The application has been amended as follows: 
Cancel claims: 1-7, 9, 16-17
Claim 21: line 5, before “core”, delete “a” and  insert –the rear engine—
Claim 22: line 2, delete “and wherein less than all of the engine cleaning mist is delivered by the pump to the condensing chamber via the conduit.”
Claim 23: line 1, delete “is configured to generate” and insert –generates—; line 3, delete “does not allow”; line 3, before “remain” delete “to”. 
Claim 25: line 1, after “arranged” insert –in the conduit—
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach the limitations to claim 11.  Specifically, the prior art fails to teach or suggest placing a delivery device in front of the engine core; arranging a conduit between and interconnecting a rear engine core exhaust nozzle of the engine core and a condensing chamber, the conduit being connected to the rear engine core exhaust nozzle via a tooling, and drawing the engine cleaning mist, which has been generated by vaporizing an engine cleaning liquid, through the engine core via a pump to clean the gas paths within the core by creating a pressure difference that pulls the cleaning mist through the engine core, the pump further configured to deliver the engine cleaning mist to the condensing chamber via the conduit, the pump being arranged downstream of the rear engine core exhaust nozzle, wherein placing the delivery device further comprises inserting the delivery device from a rear of the gas turbine engine through a bypass duct of the gas turbine engine, and wherein, after the delivery device is inserted from the rear of the gas turbine engine, the delivery device extends from a bypass exhaust nozzle, through the bypass duct, and into a front end of the engine core. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                         bsc